DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not explicitly teach or suggest an electrical storage apparatus for providing electrical energy for a charging process of an electrically driveable motor vehicle, comprising: a cooling assembly for providing cooling power; a cooling circuit disposed within the storage unit which is configured to convey thermal energy from the storage unit to the cooling assembly by a cooling medium; a distributor device disposed within a housing of the electrical storage apparatus which is configured to divert a portion of the cooling medium from the cooling circuit into the cooling channel of the charging cable or to dissipate thermal energy from the cooling channel into the cooling medium of the cooling circuit via a heat exchanger.
Regarding claims 2 – 9, and 11, the claims are dependent upon claim 1 and are therefore allowable. 
Regarding claim 10, the prior art does not teach or suggest the combination of wherein, inter alia, a retrofit module for an electrical stationary store, comprising: a connection device for a cooling channel of the charging cable, wherein the connection device is configured to couple the cooling channel of the charging cable to a distributor device of a cooling circuit that is disposed within a storage unit for storing electrical energy of the electrical stationary store, wherein the distributor device is disposed within a housing of the electrical stationary store.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 04/06/2022 with respect to claims 1 - 11 have been fully considered and are persuasive.  The rejection of claims 1 – 11 has been withdrawn. 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859